SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                      State v. Carl Hreha (A-115-11) (070222)

Argued October 21, 2013 -- Reargued January 6, 2014 -- Decided May 15, 2014

FERNANDEZ-VINA, J., writing for a unanimous Court.

        The issues in this appeal are whether police officers made any promises of leniency or other beneficial
treatment to defendant during custodial interrogation to elicit his confession and whether, under the totality-of-the-
circumstances test, the defendant voluntarily waived his Miranda rights.1

          The incident underlying defendant’s convictions occurred in the Office of the Attorney General (OAG) at
the Hughes Justice Complex in Trenton, where defendant worked from 2003 through 2006 as a technician in the
information technology (IT) department. On September 11, 2006, all of the OAG’s network printers began to
repeatedly print a document depicting a confederate flag and a threatening, racist message. A second, similar
printing incident occurred a few hours later. Kiran Patel, an OAG IT security manager and one of defendant’s
supervisors, attempted to stop the printing and determine the source of the problem. Patel testified that, at first,
defendant had not assisted with the IT staff’s collection of the printed documents; instead, defendant and another
member of the IT staff had been “kind of giggling” and acting “giddy.” Patel informed State Police Sergeant David
Dias about the specific internet protocol (IP) address that was determined to be the source of the print orders and
about his discovery of a phony media access control (MAC) address. In addition, Patel named as suspects defendant
and the other IT staff member with whom defendant had been “giggling.”

          On Friday, October 13, 2006, Sergeant Dias questioned defendant. The questioning was not electronically
recorded. For five to ten minutes, Dias and defendant discussed defendant’s typical duties at work. According to
Dias’s later testimony, he then read aloud the warnings on a Miranda card and asked defendant to read and sign it.
Defendant testified that Dias had not read the card to him and that defendant had only read it quickly before signing
it. The card did not contain a written Miranda waiver provision. Defendant eventually admitted composing the
document and sending it to printers from his OAG computer. He later alleged that his confession had been induced
by the officers’ promises of leniency and threats that he would be arrested and held for two or three days, including
the weekend. In addition, defendant claimed that the officers agreed to allow him to exit the building without
handcuffs if he confessed and suggested that he would not lose his job with the OAG. Defendant was arrested and
escorted to Dias’s patrol car, where he was handcuffed, and Dias then drove him to a nearby State Police unit. After
being fingerprinted and photographed, he agreed to provide an audio-recorded statement. At the start of the
recording, which lasted eight minutes, defendant was informed of his Miranda rights. Defendant stated that he
understood those rights and, when asked if he had been “coerced or threatened or intimidated at any point [that day]
at all,” defendant replied in the negative. The questioning continued and defendant again admitted that he had been
responsible for the printing of offensive documents at the OAG. Defendant then signed another Miranda card and
again responded in the negative when asked whether he had been threatened or coerced.

          On October 19, 2007, defendant was indicted on one count of second-degree computer theft and one count
of fourth-degree bias intimidation. Defendant moved to suppress his statements to the police. The trial court held a
Miranda hearing during which defendant testified that his initial confession during the interrogation at the OAG had
been induced by the officers’ promises of leniency, including the offer of an “easy sentence” and participation in a
pretrial intervention (PTI) program. Dias testified that he was unable to remember whether any such promises had
been made. The trial court denied defendant’s suppression motion, finding that defendant’s confession had not been
induced by promises of leniency and further finding that Dias had denied any threats or promises of leniency.
Defendant’s confession was admitted in evidence and the jury convicted him on both counts of the indictment.


1
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                                          1
         The Appellate Division reversed defendant’s convictions in an unpublished opinion, concluding that the
statements should have been suppressed. The majority of the panel held that the State had failed to prove beyond a
reasonable doubt that defendant had voluntarily waived his Miranda rights. The panel determined that the trial
judge had erroneously concluded that Dias had denied extending any promises to defendant; in actuality, Dias had
merely testified that he possessed no recollection of whether any promises had been made. One member of the
appellate panel dissented. By virtue of that dissent, the State appealed as of right on the issue of whether
defendant’s confession was voluntarily offered. See R. 2:2-1(a)(2).

HELD: The record lacks sufficient credible evidence to support the trial court’s finding that defendant was not
      offered leniency in exchange for his confession. The matter is remanded for a new Miranda hearing to
      allow a trial court to make fresh credibility and factual findings, after which the trial court may decide what
      weight, if any, to assign to any promises of leniency when it applies the totality-of-the-circumstances test.

1. When faced with a trial court’s admission of police-obtained statements, an appellate court should typically defer
to the trial court’s credibility and factual findings. An appellate court’s review of the trial court’s findings is limited
to confirming only that “those findings are supported by sufficient credible evidence in the record.” State v. Elders,
192 N.J. 224, 243 (2007). Occasionally, however, a trial court’s findings may be so clearly mistaken “that the
interests of justice demand intervention and correction.” State v. Johnson, 42 N.J. 146, 162 (1964). A confession
obtained during a custodial interrogation may not be admitted in evidence unless law enforcement officers first
informed the defendant of his or her constitutional rights. Once a defendant has been so advised, the defendant may
waive his or her Miranda rights and confess, but that waiver must be “voluntary, knowing, and intelligent.” See
Miranda, supra, 384 U.S. at 444. In New Jersey, the State shoulders the burden of proving beyond a reasonable
doubt that a defendant’s confession was actually volunteered and that the police did not overbear the will of the
defendant. Determining whether the State has met that burden requires a court to assess “the totality of the
circumstances, including both the characteristics of the defendant and the nature of the interrogation.” State v.
Galloway, 133 N.J. 631, 654 (1993). A law enforcement officer’s promise of leniency – and in particular whether
such a promise may have overborne a defendant’s will – is properly viewed as one additional factor to be considered
in light of the totality of the surrounding circumstances. (pp. 16-19)

2. The trial court’s refusal to suppress defendant’s confession was based on defendant’s audio-recorded testimony,
defendant’s hearing testimony, and Dias’s hearing testimony. It appears, however, that the trial court
misapprehended the nature of the testimony provided at the Miranda hearing. First, instead of denying that the
officers had extended any promises to defendant, Dias merely asserted that he could not recollect whether any
promises had been made. Second, the trial court oversimplified defendant’s allegations when it concluded that he
falsely confessed merely to avoid remaining in jail over the weekend. Defendant testified that the officers had made
additional promises, including that he would be admitted to PTI, which promise could have been especially
attractive, as it would have meant that defendant could avoid traditional criminal prosecution. Third, the recorded
statement relied on by the trial court captured only eight minutes of a lengthy interrogation; defendant alleges that he
was offered leniency long before he provided the recorded statement. The Court thus concludes that the trial judge
misconstrued the testimony elicited at the Miranda hearing and, thus, the court’s credibility findings appear
unsupported by sufficient credible evidence in the record. However, absent firsthand observations of the witnesses,
this Court is not fully informed in deciding whether the interrogating officers extended promises of leniency.
Therefore, the matter is remanded for a new Miranda hearing to allow a trial court to make fresh credibility and
factual findings. Similarly, the Court is unable to assess the totality of the circumstances so as to conclude whether
the State has proven beyond a reasonable doubt that defendant’s confession was provided voluntarily. In addition,
the record does not contain sufficient information for the Court to decide what weight should be assigned to any
promises of leniency that may have been extended to defendant. The trial court may decide what weight, if any, to
assign to that factor when it applies the totality-of-the-circumstances test. (pp. 19-22)

          The judgment of the Appellate Division is REVERSED IN PART and the matter is REMANDED to the
trial court for a new Miranda hearing.

        JUSTICES LaVECCHIA, ALBIN, and PATTERSON, and JUDGE RODRÍGUEZ (temporarily
assigned) join in JUSTICE FERNANDEZ-VINA’s opinion. CHIEF JUSTICE RABNER and JUDGE CUFF
(temporarily assigned) did not participate.


                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                       A-115 September Term 2011
                                                 070222

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

CARL HREHA,

    Defendant-Respondent.


         Argued October 21, 2013
         Reargued January 6, 2014 – Decided May 15, 2014

         On appeal from the Superior Court, Appellate
         Division.

         Brian J. Uzdavinis, Deputy Attorney General,
         and Carol M. Henderson, Assistant Attorney
         General, argued the cause for appellant
         (John J. Hoffman, Acting Attorney General of
         New Jersey, attorney).

         David W. Fassett argued the cause for
         respondent (Arseneault, Whipple, Fassett &
         Azzarello, attorneys).

         Joshua C. Gillette argued the cause for
         amicus curiae Association of Criminal
         Defense Lawyers of New Jersey (Gibbons,
         attorneys; Mr. Gillette, Lawrence S.
         Lustberg, Mary Frances Palisano, and Jillian
         Stein, on the brief).


    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    This case involves an appeal from defendant Carl Hreha’s

convictions for second-degree computer theft, contrary to

N.J.S.A. 2C:20-25(b), and fourth-degree bias intimidation,

                                1
contrary to N.J.S.A. 2C:16-1.   Defendant asserts that the trial

court improperly refused to suppress a confession that he had

supplied involuntarily during a custodial interrogation.     He

argues that interrogating officers elicited his confession with

promises of leniency and other beneficial treatment.    The trial

court, however, found that the officers had extended defendant

no such promises, and it concluded that defendant had

voluntarily waived his Miranda2 rights.   That factual finding and

conclusion were later challenged on appeal.

     In a split decision, a majority of the Appellate Division

panel held that the trial court’s factual finding that the

officers had not made offers of leniency was not supported by

sufficient credible evidence in the record.   On that basis, the

majority concluded that the State had failed to prove beyond a

reasonable doubt that defendant had voluntarily waived his

Miranda rights.   The Appellate Division thus reversed both of

defendant’s convictions.   One member of the panel dissented,

instead concluding that the totality of the circumstances

supported the trial court’s conclusion that defendant had

voluntarily confessed.

     The State appealed as of right to this Court.     R. 2:2-

1(a)(2).   We are now asked to determine whether defendant


2
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
                                 2
voluntarily offered his confession.   That inquiry requires us to

first consider the propriety of affording deference to the trial

court’s factual finding that the interrogating officers did not

promise defendant leniency or other beneficial treatment.    A

review of the record makes clear that the trial court possessed

a mistaken understanding of the evidence provided at the Miranda

hearing, particularly the testimony elicited from Sergeant David

Dias, one of the interrogating officers.   Although the officer

testified that he could not remember whether any offers of

leniency had been extended to defendant, the court determined

that the officer had denied making any such promises.    Because

of that misunderstanding, we conclude that the record lacks

sufficient credible evidence to support the trial court’s

finding that defendant was not offered leniency in exchange for

his statement.   Therefore, we reverse the Appellate Division’s

holding that the State failed to prove beyond a reasonable doubt

that defendant had voluntarily waived his Miranda rights and

remand to the trial court for a new Miranda hearing on

defendant’s motion to suppress his confession.


                                I.


    The incident underlying defendant’s convictions occurred in

the Office of the Attorney General (OAG) at the Hughes Justice

Complex in Trenton, where defendant worked from 2003 through

                                 3
2006 as a technician in the information technology (IT)

department.   Just after noon on September 11, 2006, all of the

OAG’s network printers began to repeatedly print a document

depicting a confederate flag and a threatening, racist message.

A second, similar printing incident occurred a few hours later.

Kiran Patel, an OAG IT security manager and one of defendant’s

supervisors, attempted to stop the printing and determine the

source of the problem.   Patel testified that, at first,

defendant had not assisted with the IT staff’s collection of the

printed documents; instead, defendant and another member of the

IT staff had been “kind of giggling” and acting “giddy.”

     The IT staff eventually stopped the printing of the

document and later determined that two print orders had caused

the two incidents of continuous printing.   Those print orders

had originated at a computer on one of the four floors of the

Hughes Justice Complex on which OAG employees worked.      After

reviewing the OAG network logs, Patel and a consultant

determined that a single internet protocol (IP) address3 within

the OAG network had been the source of the print orders.     That

IP address was a valid address within the OAG network, but Patel

determined that it had not been assigned to any specific OAG

device.   Patel’s review of the network logs also disclosed the

3
  Patel analogized an IP address to a telephone number,
explaining that computers require unique IP addresses to
communicate with other computers and printers over a network.
                                 4
media access control (MAC) address4 assigned to the device that

had sent the print orders.    Patel later determined that the

address was “phony”; it had been altered and did not belong to

any OAG device.

       The IT department reported the incident to the State Police

and sent the hard drives from two OAG computers to the State

Police laboratory.    On September 18, Patel informed State Police

Sergeant David Dias about his discovery of the IP address and

phony MAC address.    Patel also named two employees as suspects -

- defendant and the other IT staff member with whom defendant

had been “giggling” on the date of the incident.

       On Friday, October 13, 2006, following an IT meeting in an

OAG conference room, Patel informed defendant that a

representative from the State Police wanted to speak with him.

Defendant remained in the conference room, and Dias entered and

told defendant that he desired to ask him some questions.       The

questioning that followed was not electronically recorded,

despite the availability of resources for such recording at the

OAG.    For five to ten minutes, Dias and defendant discussed

defendant’s typical duties at work.    According to Dias’s later

testimony, he then read aloud the warnings on a Miranda card and

asked defendant to read and sign it.    Defendant testified that

4
  Patel compared a MAC address to the VIN number of a car, in
that it displays the make, model, and serial number of the
network card associated with a device.
                                  5
Dias had not read the card to him and that defendant had only

read it quickly before signing it.       The card did not contain a

written Miranda waiver provision.

     Dias asked whether defendant knew why he was there, to

which defendant responded, “not yet.”       Defendant then stated

that he believed the questioning was related to an employment

discrimination complaint that he had filed against one of his

supervisors, Maria Cardiellos.     Dias replied that the

discrimination complaint was not the topic he wished to discuss.

Dias then asked defendant a series of questions about the

printing incident.   At some point during the questioning,

defendant and Dias were joined by Detectives Stanley Field,

Charles Allen, and Kevin Zebro.5       Defendant testified that the

four officers took turns asking him questions.

     At first, Defendant denied playing any role in the creation

of the racist document or its transmission to the printers.

Instead, he explained that he thought the incident had been

designed to make the IT department look bad and that he was

pleased if the incident had reflected poorly on Cardiellos.

     Defendant later testified that he “felt cornered” during

the questioning, and characterized the officers’ demeanor as


5
  Defendant testified that he did not realize Field, Allen, and
Zebro were police officers because they did not so identify
themselves; instead he believed they were higher-ranking
employees in the IT department.
                                   6
becoming increasingly accusatory.    He testified that the

officers clearly wanted him to confess and “started to pressure

[him] into giving them more information about something [he]

felt [he] didn’t know.”   The officers continued their

questioning, and defendant eventually admitted that he had

composed the document and sent it to the printers from his OAG

computer.

    Defendant later alleged that his confession had been

induced by the officers’ promises of leniency, including an

offer that defendant could participate in a pretrial

intervention (PTI) program instead of facing traditional

criminal prosecution.   Defendant has further asserted that the

officers told him that he would be arrested and held for two or

three days, including the weekend, if he did not provide a

statement.   Moreover, if he confessed, they agreed to allow him

to exit the building without handcuffs and suggested that he

would not lose his job with the OAG.

    Defendant was arrested at approximately 3:00 p.m.     He was

escorted to Dias’s patrol car, where he was handcuffed, and Dias

then drove him to a nearby State Police unit.    Upon arrival,

defendant was fingerprinted and photographed.    Defendant then

agreed to provide an audio-recorded statement.     That recording

began at 3:27 p.m. and lasted for eight minutes.    At the start

of the recording, Field informed defendant of his Miranda

                                 7
rights.    Defendant stated that he understood those rights and,

when asked if he had been “coerced or threatened or intimidated

at any point [that day] at all,” defendant replied in the

negative.

    The questioning continued, and Field prompted defendant to

explain what had happened on September 11, 2006.    Defendant

again admitted that he had been responsible for the printing of

offensive documents at the OAG on that date.    Field requested

specifics about the incident, and defendant described how he had

sent the document to multiple OAG printers using a program that

masked the MAC address and prevented anyone from tracing his IP

address.    Moreover, he stated that his intention had been to

“create some grief” for his supervisor, Cardiellos.    At first,

defendant stated that he had been given the document, but he

later denied having conspired with any other person to

accomplish the printing.

    After the questioning was completed, defendant signed

another Miranda card and again responded in the negative when

asked whether he had been “threatened or coerced into . . .

speaking to [the officers] in providing th[e] taped statement.”

    Dias drove defendant back to the Hughes Justice Complex and

released him on his own recognizance.


                                 II.


                                  8
    On October 19, 2007, defendant was indicted in Mercer

County on two counts related to the September 11, 2006,

incident:    second-degree computer theft, contrary to N.J.S.A.

2C:20-25(b), and fourth-degree bias intimidation, contrary to

N.J.S.A. 2C:16-1.

    After pleading not guilty, defendant moved to suppress his

statements to the police.    The trial court held a Miranda

hearing, pursuant to N.J.R.E. 104, on December 23, 2009.      At

that hearing, defendant’s recorded statement was played for the

court, and a transcript was admitted into evidence.    Both Dias

and defendant provided testimony about the police interrogation.

    Defendant testified that his initial confession during the

interrogation at the OAG had been induced by the officers’

promises of leniency.   According to defendant, the officers had

said that, if he admitted what he had done and explained to them

how he had done it, they would try to offer him an “easy

sentence.”    Defendant testified that they eventually offered him

a PTI sentence, a concept with which he had been unfamiliar, but

which the officers had compared to “a slap on the wrist.”

Moreover, the officers had allegedly informed defendant that

they would neither walk him out of the building in handcuffs nor

detain him over the weekend if he provided the information they

desired.    Defendant testified that he had not wanted to spend

the weekend in jail because he ran his own landscaping business

                                  9
on the weekends.   On cross-examination, defendant also testified

that, during the interrogation, he had asked to speak with his

father, but the officers had refused his request and continued

their questioning.

    Dias was cross-examined at the Miranda hearing about

whether he had extended any promises to defendant during that

initial interrogation at the OAG.    He responded that he was

unable to remember whether any such promises had been made:

         [Defense Counsel]: Do you remember any of
         the officers indicating to Mr. Hreha what
         possibly could happen to him if he was
         arrested, that he could be handcuffed and
         brought out of the building that way?

         [Dias]: I don’t remember.

         Q: Do you recall if any of the officers
         indicated that you did have options, as you
         told us, you certainly could arrest him and
         handcuff him, but you could also in exercise
         of discretion, walk him out and handcuff him
         outside?

         A: I don’t remember.

         Q: Do you remember indicating that or
         hearing anyone indicate to Mr. Hreha, that
         if he were arrested it would be likely that
         he’d be locked up somewhere until Monday?

         A: I don’t remember that either, counselor.

         Q: [Was] there any discussion of what
         potentially could happen to Mr. Hreha as a
         result of being convicted of this offense?
         Let me clarify that a little bit.   Amongst
         the   officers   and  Mr.  Hreha  in   that
         conference room?

         A: I don’t remember.

                                10
         Q: Do you know if any of the officers,
         yourself included, discussed PTI or pretrial
         intervention with him as a possibility?

         A: I don’t remember.

         Q: So if someone did, one of the other
         troopers, you wouldn’t be able to tell us
         because you simply don’t remember, correct?

         A: Not based on the time frame what’s in my
         report, I would not be able to recollect.

    Following the Miranda hearing, the trial court denied

defendant’s suppression motion in an order dated March 5, 2010.

That order was accompanied by a written opinion, in which the

trial judge expressed his conclusion that defendant’s confession

had not been induced by promises of leniency.

    Reaching that conclusion required the court to evaluate the

credibility of both defendant and Dias.   The court characterized

the conflict in their hearing testimony as follows:

“Defendant’s testimony that he was promised PTI in exchange for

a statement is directly contradicted by Sgt. Dias, who denies

offering PTI to Defendant and, additionally, denies having

threatened to embarrass Defendant by walking him out of the

building in handcuffs.”   The trial judge then explained that he

found defendant’s testimony incredible because it was unlikely

that defendant would have “confessed to printing the thousands

of copies of a racist flyer from his computer because he

understood he would be released from custody that Friday

afternoon so he could finish a large landscaping job scheduled

                                11
for that weekend.”   In contrast, the court credited Dias’s

testimony because Dias had “testified in a straightforward

manner on direct and conceded certain points on his cross-

examination.”

     As additional support for denying the suppression motion,

the trial court also cited defendant’s recorded statement,

observing that there had been “no discussions about any promise

of PTI during the statement.”

     Defendant’s confession was admitted in evidence during his

four-day jury trial in April 2010.    The jury convicted defendant

on both counts of the indictment.     On August 6, 2010, the trial

court sentenced defendant to an aggregate term of five years’

imprisonment with a twenty-month period of parole ineligibility.

     Defendant appealed the denial of his motion to suppress.

He argued that his confession had been involuntary for two

reasons.   First, the officers had improperly offered him PTI and

other lenient treatment.   Second, his request to speak with his

father had constituted an invocation of his right to remain

silent.6

     The Appellate Division reversed defendant’s convictions in

an unpublished opinion.    The majority of the panel held that the

State had failed to prove beyond a reasonable doubt that


6
  Defendant also raised other issues that are not relevant to
this appeal.
                                 12
defendant had voluntarily waived his Miranda rights.     In

particular, the majority found the totality of the circumstances

indicated that defendant may have been induced to confess as a

result of promises of leniency.    The majority explained that the

trial court’s credibility findings had been unsupported by

sufficient credible evidence in the record.     Specifically, the

trial judge had erroneously concluded that Dias had denied

extending any promises regarding PTI to defendant; in actuality,

Dias had merely testified that he possessed no recollection of

whether any officer had made such a promise.     Regarding

defendant’s contention that he had invoked his right to remain

silent by requesting to speak with his father, the majority

explained that defendant had not raised that issue at trial and

thus refused to address it.

    One member of the panel dissented.     The dissenting judge

acknowledged that Dias had not contradicted defendant’s claim

that the officers had offered him lenient treatment in exchange

for his confession.   However, she maintained that the trial

court’s credibility findings were nevertheless supported by

sufficient evidence in the record.     Moreover, the totality of

the circumstances supported the trial court’s conclusion that

the State had proven beyond a reasonable doubt the voluntariness

of defendant’s Miranda waiver.



                                  13
    By virtue of the dissent in the Appellate Division, the

State appealed as of right on the issue of whether defendant’s

confession was voluntarily offered.    See R. 2:2-1(a)(2).    We

granted the motion of the Association of Criminal Defense

Lawyers of New Jersey (ACDL) to participate as an amicus curiae.

                               III.

                                  A.

    The State urges this Court to reverse the Appellate

Division’s decision and uphold the trial court’s denial of

defendant’s motion to suppress.    It asserts that the trial court

correctly concluded that defendant had voluntarily waived his

Miranda rights when he twice confessed.    The State argues that

this Court should defer to the trial court’s findings and

further contends that, even if this Court determines that the

trial court’s credibility findings were flawed, we should assess

the totality of the circumstances and conclude that defendant

voluntarily confessed.   The State maintains that, even if the

officers promised PTI or other leniency, any such offers must

have actually induced defendant to confess, which did not occur.

                                  B.

    Defendant counters that the Appellate Division majority

properly reversed his convictions and held that the State had

not proven beyond a reasonable doubt that defendant had

voluntarily waived his Miranda rights.    The State did not

                                  14
provide any evidence to contradict defendant’s testimony that

the officers had promised lenient treatment in exchange for his

confession.    Specifically, their alleged promises had included

that he would not be handcuffed when he was removed from the

Hughes Justice Complex, would not be jailed for the weekend,

would be admitted to PTI, and would not lose his job.     Defendant

asserts that those promises induced his confession.     Defendant

acknowledges that this Court has abandoned a per se rule that

promises of leniency render a subsequent confession involuntary

in favor of a totality-of-the-circumstances test.     Instead, he

argues that, when courts assess the totality of the

circumstances, they should afford greater weight to promises of

leniency, which are especially likely to prompt false

confessions.

                                 C.

    Amicus curiae, the Association of Criminal Defense Lawyers

of New Jersey, also urges this Court to assign greater weight to

promises of leniency as one factor considered under the

totality-of-the-circumstances test.   Citing a variety of

articles and social science research, ACDL argues that promises

of leniency are especially likely to induce false confessions.

Therefore, ACDL also asks this Court to acknowledge that, even

absent additional coercion, specific promises of leniency can

render involuntary a subsequent confession.

                                 15
                                IV.

    When faced with a trial court’s admission of police-

obtained statements, an appellate court should engage in a

“searching and critical” review of the record to ensure

protection of a defendant’s constitutional rights.     See State v.

Pickles, 46 N.J. 542, 577 (1966).     That review, however, does

not generally involve “an independent assessment of the evidence

as if [the reviewing court] were the court of first instance.”

State v. Locurto, 157 N.J. 463, 471 (1999).     Instead, an

appellate court should typically defer to the trial court’s

credibility and factual findings, recognizing that the trial

court’s findings are often “substantially influenced by [its]

opportunity to hear and see the witnesses and to have the ‘feel’

of the case.”   State v. Johnson, 42 N.J. 146, 161 (1964).

    An appellate court’s review of the trial court’s findings

is limited to confirming only that “those findings are supported

by sufficient credible evidence in the record.”     State v.

Elders, 192 N.J. 224, 243 (2007) (internal quotation marks

omitted).   If that standard is satisfied, the reviewing court’s

“task is complete[,] and it should not disturb the result, even

though . . . it might have reached a different conclusion were

it the trial tribunal.”   Johnson, supra, 42 N.J. at 162.

Occasionally, however, a trial court’s findings may be so

clearly mistaken “that the interests of justice demand

                                16
intervention and correction.”     Ibid.   In such instances, an

appellate court properly reviews “the record as if it were

deciding the matter at inception and make[s] its own findings

and conclusions.”   Ibid.    Furthermore, legal conclusions are

subject to de novo review.     State v. Gandhi, 201 N.J. 161, 176

(2010).

    A confession obtained during a custodial interrogation may

not be admitted in evidence unless law enforcement officers

first informed the defendant of his or her constitutional

rights.   See Miranda, supra, 384 U.S. at 444, 86 S. Ct. at 1612,

16 L. Ed. 2d at 706.   Once a defendant has been so advised, the

defendant may waive his or her Miranda rights and confess, but

that waiver must be “voluntary, knowing, and intelligent.”

Ibid.

    In New Jersey, the State shoulders the burden of proving

beyond a reasonable doubt that a defendant’s confession was

actually volunteered and that the police did not overbear the

will of the defendant.      See State v. Galloway, 133 N.J. 631, 654

(1993).   Determining whether the State has met that burden

requires a court to assess “the totality of the circumstances,

including both the characteristics of the defendant and the

nature of the interrogation.”     Ibid.   This Court has instructed

that factors relevant to that analysis include “the suspect’s

age, education and intelligence, advice concerning

                                   17
constitutional rights, length of detention, whether the

questioning was repeated and prolonged in nature, and whether

physical punishment and mental exhaustion were involved.”     Ibid.

(citing Schneckloth v. Bustamonte, 412 U.S. 218, 226, 93 S. Ct.

2041, 2047-48, 36 L. Ed. 2d 854, 862 (1973)).     Moreover, courts

applying the totality-of-the-circumstances test should look to

whether the defendant has had previous encounters with law

enforcement and the period of time between when Miranda rights

were administered and when defendant confessed.     See State v.

Timmendequas, 161 N.J. 515, 614 (1999).

    A law enforcement officer’s promise of leniency is properly

viewed as one additional factor to be considered in light of the

totality of the surrounding circumstances.   See State v. Pillar,

359 N.J. Super. 249, 271-72 (App. Div.), certif. denied, 177

N.J. 572 (2003).   A court may conclude that a defendant’s

confession was involuntary if interrogating officers extended a

promise so enticing as to induce that confession.     See State v.

Fletcher, 380 N.J. Super. 80, 89 (App. Div. 2005).    When

deciding whether a promise of leniency may have overborne a

defendant’s will, a court ought consider the circumstances

surrounding any such promise.   See Pillar, supra, 359 N.J.

Super. at 271.   Factors relevant to that analysis include, but

are not limited to, “the nature of the promise, the context in

which the promise was made, the characteristics of the

                                18
individual defendant, whether the defendant was informed of his

rights, and whether counsel was present.”    Ibid. (citations

omitted) (quoting United States v. Pinto, 671 F. Supp. 41, 57

(D. Me. 1987)).    Those considerations should be assessed

qualitatively, not quantitatively, and the presence of even one

of those factors may permit the conclusion that a confession was

involuntary.   Id. at 272.

                                 V.

    In the setting of the legal framework under which this case

must be decided, we now turn to the facts of this case and

consider whether the trial court correctly admitted defendant’s

statement as a voluntarily offered confession.

    The trial court refused to suppress defendant’s confession

after concluding that defendant had voluntarily provided that

confession and had not been promised leniency or other

beneficial treatment in exchange for his statement.    Those

conclusions were based upon three sources of evidence that had

been presented at the Miranda hearing:    defendant’s audio-

recorded statement, defendant’s hearing testimony, and Dias’s

hearing testimony.    However, it appears that the trial court

misapprehended the nature of the testimony provided at the

Miranda hearing.

    First, and most significantly, the trial court

mischaracterized the testimony provided by Dias.    The court

                                 19
summarized Dias’s testimony as including his denial that the

officers had extended any promises to defendant.    Finding that

his testimony directly contradicted defendant’s version of

events, the trial court chose to credit Dias’s testimony over

defendant’s.   However, Dias’s only testimony regarding such

promises was provided in response to questions by defense

counsel during cross-examination.    Instead of denying that the

officers had extended any such promises, he merely asserted that

he could not recollect whether any promises had been made.

    Second, the trial court discredited defendant’s testimony.

In addition to finding that Dias’s testimony contradicted

defendant’s version of events, the trial court also refused to

believe that defendant would have falsely confessed merely to

avoid remaining in jail over the weekend.   That

characterization, however, oversimplified defendant’s

allegations.   Defendant testified that the officers had made

additional promises, including that he would not be handcuffed

upon leaving the Hughes Justice Complex and that he would be

admitted to PTI.   The offer of PTI, in particular, could have

been especially attractive, as it would have meant that

defendant could avoid traditional criminal prosecution.

    Third, the trial court explained that defendant’s audio-

recorded statement included no mention of any promises of

leniency, and defendant denied being subjected to coercion or

                                20
threats.   That statement, however, captured only eight minutes

of a lengthy interrogation; defendant alleges that he was

offered leniency long before he provided the recorded statement.

Moreover, although defendant twice denied having been coerced or

threatened, the officers did not ask whether he had been offered

leniency in exchange for his confession.

    For the foregoing reasons, we conclude that the trial judge

misconstrued the testimony elicited at the Miranda hearing.

Thus the court’s credibility findings appear unsupported by

sufficient credible evidence in the record.    However, this Court

has not had the benefit of any “opportunity to hear and see the

witnesses” and to develop “the ‘feel’ of the case.”     See

Johnson, supra, 42 N.J. at 161.    Absent such firsthand

observations, we are not fully informed in deciding whether the

interrogating officers extended promises of leniency.      The

record on appeal does not include sufficient information to

allow us to make such a factual finding.   Therefore, we remand

this case for a new Miranda hearing to allow a trial court to

make fresh credibility and factual findings.

    Because we make no finding regarding whether defendant was

promised leniency and other beneficial treatment, we are

similarly unable to assess the totality of the circumstances so

as to conclude whether the State has proven beyond a reasonable

doubt that defendant’s confession was provided voluntarily.

                                  21
Nevertheless, we reiterate that, if the officers extended any

promises to defendant, those promises should be considered in

light of the totality of the surrounding circumstances.

Defendant and amicus curiae ACDL argue that such promises should

be afforded greater weight when compared with other relevant

factors.   The record before us, however, does not contain

sufficient information for us to decide what weight should be

assigned to any promises of leniency that may have been extended

to defendant.   On remand, the parties are free to introduce

expert testimony regarding whether offers of leniency are

especially likely to induce false confessions; thus the trial

court may decide what weight, if any, to assign to that factor

when it applies the totality-of-the-circumstances test.

                                VI.

    For these reasons, we reverse in part the Appellate

Division judgment based on the holding that the State failed to

prove beyond a reasonable doubt that defendant had voluntarily

waived his Miranda rights, and we remand for a new Miranda

hearing.   In light of the history of this case, we direct, in an

abundance of caution, that a different judge be assigned to

conduct the new Miranda hearing so that credibility assessments

may be made anew.

     JUSTICES LaVECCHIA, ALBIN, and PATTERSON, and JUDGE
RODRÍGUEZ (temporarily assigned) join in JUSTICE FERNANDEZ-


                                22
VINA’s opinion. CHIEF JUSTICE RABNER and JUDGE CUFF
(temporarily assigned) did not participate.




                              23
                          SUPREME COURT OF NEW JERSEY


NO.    A-115                                        SEPTEMBER TERM 2011
ON APPEAL FROM                Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff -Appellant,

               v.

CARL HREHA,

      Defendant-Respondent.




DECIDED             May 15, 2014
                Justice LaVecchia                                   PRESIDING
OPINION BY             Justice Fernandez-Vina
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY



CHECKLIST                           REVERSE IN PART/
                                           REMAND
CHIEF JUSTICE RABNER                --------------------------   --------------------

JUSTICE LaVECCHIA                               X

JUSTICE ALBIN                                   X

JUSTICE PATTERSON                               X

JUSTICE FERNANDEZ-VINA                          X

JUDGE RODRÍGUEZ (t/a)                           X

JUDGE CUFF (t/a)                     ------------------------    -------------------
                                                5




                                                          1